            Case 2:19-cv-02521-MCE-AC Document 9 Filed 06/22/20 Page 1 of 2



1    ALLEN C. HASSAN
     Attorney at Law, SBN: 104024
2
     Sacramento, California 95821
3    (916) 971-3900; Fax #: (916) 971-3618
     Email: AHLO1936@YAHOO.COM
4
     Attorney for Plaintiff: IN PRO SE
5

6

7

8

9                           IN THE UNITED STATES DISTRICT COURT
                     IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     ALLEN C. HASSAN                                     )
12
                                                         )      NO:     2:19-cv-02521-MCE-AC
                                                         )
13                                Plaintiffs.            )      ORDER GRANTING PLAINTIFF
                                                         )      ADDITIONAL TIME TO SERVE
14                                                       )      THE DEFENDANTS
            vs.                                          )
15                                                       )
     CALIFORNIA MEDICAL BOARD,                           )
16   KIMBERLY KIRCHMEYER, (Director of California )
     Board); UC SANDIEGO PACE PROGRAM,            )
17
     Et. Al.                                      )
18
                             Defendants.          )
     __________________________________________)
19

20
            Good Cause appearing therefore, Plaintiff’s request for additional time in which to serve
21
     the Defendants, herein is Granted.
22
     ///
23
     ///
24
     ///
25
     ///

                                                    1

                            ORDER EXTENDING TIME TO SERVE DEFENDANTS
            Case 2:19-cv-02521-MCE-AC Document 9 Filed 06/22/20 Page 2 of 2



1          Plaintiff shall have until July 16, 2020 to get the defendants served.

2          IT IS SO ORDERED.

3    Dated: June 19, 2020
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                                    2

                            ORDER EXTENDING TIME TO SERVE DEFENDANTS
